DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN108919552A; translations attached herewith).
Regarding claim 1, Chen discloses a light adjusting glass (see figure 1, for instance), comprising: a basic light adjusting structure (20) and a functional light adjusting structure (10) which are disposed in a laminated manner; wherein, the basic light adjusting structure (20) is configured to adjust a transmittance of light rays irradiated on the basic light adjusting structure; the functional light adjusting structure (10) is configured to reflect light rays in a specific wave band irradiated on the functional light adjusting structure (see attached translation, page 2, paragraph before Drawings).

Regarding claim 3, Chen discloses the light adjusting glass of claim 1, wherein the first liquid crystal layer comprises a bistable liquid crystal layer (see attached translation, page 3, second paragraph).
Regarding claim 4, Chen discloses the light adjusting glass of claim 2, wherein the first substrate comprises a first base, and a first electrode disposed on a side of the first base proximal to the first liquid crystal layer (see attached translation, page 3, fifth paragraph); the second substrate comprises a second base and a second electrode disposed on a side of the second base proximal to the first liquid crystal layer; wherein, the first electrode and the second electrode are both plate-shaped electrodes (see attached translation, page 3, fifth paragraph).
Regarding claim 5, Chen discloses the light adjusting glass of claim 2, wherein the first substrate comprises a first base, and a first electrode disposed on a side of the first base proximal to the first liquid crystal layer (see attached translation, page 3, fifth paragraph) ; the second substrate comprises a second base and a second electrode disposed on a side of the second base proximal to the first liquid crystal layer; wherein, the first electrode and the second electrode are both slit electrodes, and the first 
Regarding claim 6, Chen discloses the light adjusting glass of claim 2, wherein the first substrate comprises a first base (see attached translation, page 3, fifth paragraph), and a first electrode disposed on a side of the first base proximal to the first liquid crystal layer; the second substrate comprises a second base and a second electrode disposed on a side of the second base proximal to the first liquid crystal layer; wherein, at least one of the first base and the second base proximal to the basic light adjusting structure is a flexible substrate (see attached translation, page 3, fifth paragraph).
Regarding claim 7, Chen discloses the light adjusting glass of claim 1, wherein the basic light adjusting structure (20) comprises a third substrate (21), a fourth substrate (22), and a second liquid crystal layer (23) interposed between the third substrate and the fourth substrate; wherein, the second liquid crystal layer includes basic liquid crystal molecules and dichroic dye molecules (see attached translation, page 3, last paragraph), and is configured to be deflected under the control of an electric field generated between the third substrate and the fourth substrate, so as to control the transmittance of light rays.
Regarding claim 8, Chen discloses the light adjusting glass of claim 7, wherein the second liquid crystal layer includes chiral additive therein (see attached translation, page 3, last paragraph).
Regarding claim 9, Chen discloses the light adjusting glass of claim 7, wherein the third substrate comprises a third base (21), and a third electrode disposed on a side 
Regarding claim 10, Chen discloses the light adjusting glass of claim 1, wherein the basic light adjusting structure (20) comprises a third substrate (21), a fourth substrate (22), and an electro-chromic layer interposed between the third substrate and the fourth substrate; wherein, the electro-chromic layer controls light to transmit there-through or not under the control of an electric field generated between the third substrate and the fourth substrate (see attached translation, page 3, last paragraph).
Regarding claim 11, Chen discloses the light adjusting glass of claim 1, wherein the functional light adjusting structure (10) comprises a first base (11) and a second base (12) which are disposed opposite to each other, a first electrode disposed on a side of the first base proximal to the second base, a second electrode disposed on a side of the second base proximal to the first base, and a first liquid crystal layer (13) disposed between the first electrode and the second electrode (see attached translation, page 3, fifth paragraph); the basic light adjusting structure (20) comprises a third base (21) and a fourth base (22) which are disposed opposite to each other, a third electrode disposed on a side of the third base proximal to the fourth base, a fourth electrode disposed on a side of the fourth base proximal to the third base, and a second liquid crystal layer disposed between the third electrode and the fourth electrode; 
Regarding claim 12, Chen discloses the light adjusting glass of claim 1, wherein the functional light adjusting structure (10) comprises a first base and a second base which are disposed opposite to each other, a first electrode disposed on a side of the first base proximal to the second base (see attached translation, page 3, fifth paragraph), a second electrode disposed on a side of the second base proximal to the first base, and a first liquid crystal layer (13) disposed between the first electrode and the second electrode; the basic light adjusting structure (20) comprises a third base (21) and a fourth base (22) which are disposed opposite to each other, a third electrode disposed on a side of the third base proximal to the fourth base (see attached translation, page 3, last paragraph), a fourth electrode disposed on a side of the fourth base proximal to the third base (see attached translation, page 3, last paragraph), and an electro-chromic layer disposed between the third electrode and the fourth electrode; wherein, the second base is common to the third base (see attached translation, page 3, last paragraph).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        2/12/2022